Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims limitation 1-9  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder information acquisition apparatus, storage apparatus, recording processing execution apparatus, first and second recording processing executor coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification, Fig. 1 [0027] shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (Pat. No. US 10,909,782) in view of Nguyen (Pat. No. US 10,262,477).
Claim 1, Natanzon teaches “an in-vehicle recording apparatus, comprising: an information acquisition apparatus configured to acquire vehicle situation data including at least one of vehicle travel data, which is information on a travel situation of a vehicle, or vehicle periphery data, which is information on a situation of a periphery of the vehicle ([Col. 6, Line 5- 28]  According to an embodiment of the present invention, the sensors 220 include, but are not necessarily limited to, impact, air bag deployment, speed, engine RPM, braking, brake pressure, tire pressure, temperature, moisture/rain, seatbelt use, other vehicle, pedestrian, lane departure, acceleration, and/or surrounding object sensors, or other sensors used in connection with determining vehicle characteristics, environment and/or collisions. Data from the sensors 220 is written to the EDR 230 during operation of the vehicle 202 and/or before, during and after an event, such as an accident. In accordance with an embodiment of the present invention, some sensors 220 are video and light detection and ranging (Lidar) sensors capturing video and Lidar recordings of the areas surrounding a vehicle. Lidar sensors scan an environment with a pulsed laser beam and measure a reflection time of signals from the scanned objects back to the sensor.); a storage apparatus, which enables writing, reading, and deletion of data ([Col. 4, 49-58] (20) As noted herein, the amount of data created by non-autonomous vehicles having at least some automated components and AVs can be very large. As a result, an EDR which is part of a vehicle (e.g., an on-vehicle EDR) is not able to store all the collected EDR data locally, and local data needs to be periodically erased and/or overwritten.); and a recording processing execution apparatus configured to execute, when an event defined in advance for the vehicle has occurred, recording processing of recording the vehicle situation data, which is defined in advance in accordance with a type of the event that has occurred, in the storage apparatus ([Col. 7, Line 6 - 30] In another example, conventional systems are reactive to the occurrence of an event, such as an airbag deployment, and save data recorded immediately before and after the event. The embodiments of the present invention, which can also be reactive, are also proactive, in that the data management module 240 attempts to predict the occurrence of an event before the event happens based on context. In a non-limiting illustrative example, based on certain conditions, such as but not necessarily limited to sensed weather conditions (e.g., snow, ice, rain, etc.), low tire pressure and high speed recorded by the sensors 220, a data management algorithm running in the data evaluation component 242 may change what data it values highest and alter a data management plan. For example, in connection with the illustrated example, the data management module may determine that there is a high risk of the occurrence of an accident due to high speed and poor weather and tire conditions, and assign the weather, tire pressure and speed data being recorded during a particular time period a high or critical value so that the weather, tire pressure and speed data is maintained over other data that may be deleted. As a result, relative to a reactive system, a higher volume of relevant data over a larger time period prior to the occurrence of an event can be maintained for analysis in the event of a subsequent accident.), wherein the recording processing execution apparatus is further configured to, when a deletion condition including a deletion trigger condition is satisfied, executes deletion processing of deleting at least the vehicle situation data corresponding to the satisfied deletion trigger condition from the storage apparatus, the deletion trigger condition being defined in advance in accordance with the type of the event ([Col. 6, Lines 41-56] (29) In a situation where replication is prevented due to network connectivity from the vehicle 202 to the data recorder storage platform 105 being intermittent or unavailable, and free storage space being limited or not available on the storage component 234, the data evaluation component 242 determines the relative importance of EDR data. More specifically, the data evaluation component 242 determines which EDR data should be deleted or retained by the storage component 234 based on a determination of which data is more valuable. For example, for data that has not been replicated in the data recorder storage platform 105, data that has been determined by the data evaluation component 242 to have a lower valuation than other data in the storage component 234 is deleted before the other data. The deletion is performed to make room in the storage component 234 for additional more valuable data.)”.
Nguyen teaches “the deletion trigger condition …being satisfied when a timing to delete the vehicle situation data stored in the storage apparatus arrives ([Col 5 – 7 Line 44-7] In some embodiments, vehicle event recorder 200 comprises a system for determining events from data. In some embodiments, vehicle event recorder 200 stores data in a time-delay buffer (e.g., a buffer holding the last 30 seconds of data, the last 5 minutes of data, a day's worth of data, a week's worth of data, etc.). In some embodiments, data is deleted from the time-delay buffer after the time-delay period (e.g., a buffer holding the last 30 seconds of data deletes data as soon as it is more than 30 seconds old). In some embodiments, in the event an event is determined from data in the time-delay buffer, data associated with the event is copied from the time-delay buffer into a long-term storage. In various embodiments, event information and associated data is stored, processed, uploaded immediately, uploaded at a later time, provided to an administrator, or handled in any other appropriate way. In some embodiments, data is continually stored (e.g., and not deleted after a time-delay period). In some embodiments, in the event an event is determined from continuously stored data, an event flag is stored associated with the continuously stored data. In some embodiments, data storage is modified based at least in part on an event flag (e.g., data is stored at higher resolution in the vicinity of an event flag). In some embodiments, event data is extracted from continuously stored data. In some embodiments, event data is uploaded (e.g., immediately, at a later time, etc.). In some embodiments, flag data (e.g., an event type, an event severity, etc.) is uploaded. In some embodiments, flag metadata (e.g., a list of flags, a flag identifier, etc.) is uploaded.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Nguyen with the teachings of Natanzon in order to provide a system that teaches deletion conditions based off of time. The motivation for applying Nguyen teaching with Natanzon teaching is to provide a system that allows for removal of irrelevant data, thus saving storage space. Natanzon, Nguyen are analogous art directed towards recording based technology. Together Natanzon, Nguyen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Nguyen with the teachings of Natanzon by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Nguyen teaches “the in-vehicle recording apparatus according to claim 1, wherein the recording processing execution apparatus is configured to employ, as the deletion trigger condition, a condition defined with a time point of occurrence of the event serving as a reference ([Col 5 – 7 Line 44-7] In some embodiments, vehicle event recorder 200 comprises a system for determining events from data. In some embodiments, vehicle event recorder 200 stores data in a time-delay buffer (e.g., a buffer holding the last 30 seconds of data, the last 5 minutes of data, a day's worth of data, a week's worth of data, etc.). In some embodiments, data is deleted from the time-delay buffer after the time-delay period (e.g., a buffer holding the last 30 seconds of data deletes data as soon as it is more than 30 seconds old). In some embodiments, in the event an event is determined from data in the time-delay buffer, data associated with the event is copied from the time-delay buffer into a long-term storage. In various embodiments, event information and associated data is stored, processed, uploaded immediately, uploaded at a later time, provided to an administrator, or handled in any other appropriate way. In some embodiments, data is continually stored (e.g., and not deleted after a time-delay period). In some embodiments, in the event an event is determined from continuously stored data, an event flag is stored associated with the continuously stored data. In some embodiments, data storage is modified based at least in part on an event flag (e.g., data is stored at higher resolution in the vicinity of an event flag). In some embodiments, event data is extracted from continuously stored data. In some embodiments, event data is uploaded (e.g., immediately, at a later time, etc.). In some embodiments, flag data (e.g., an event type, an event severity, etc.) is uploaded. In some embodiments, flag metadata (e.g., a list of flags, a flag identifier, etc.) is uploaded.)”.
Rational to claim 1 is applied here.
Claim 8, the combination teaches the claim, wherein Natanzon teaches “the in-vehicle recording apparatus according to claim 1, wherein the recording processing execution apparatus is configured to record, in the recording processing, the vehicle situation data in association with a time point at which the vehicle situation data has been acquired and the type of the event, and wherein the recording processing execution apparatus is configured to delete from the storage apparatus, in the deletion processing, a piece of vehicle situation data for which a period that has elapsed since the time point at which the vehicle situation data has been acquired exceeds a holding period defined in advance, among pieces of vehicle situation data associated with the event corresponding to the satisfied deletion trigger condition ([Col. 6, Lines 57-67] According to one or more embodiments of the present invention, the valuation can depend on the age of the data, for example, deleting older data (e.g., data with earlier timestamps) before newer data (e.g., data with later timestamps). In an example scenario, data which has been replicated in the data recorder storage platform 105 is deleted first, followed by non-replicated data which is older and/or less important than other newer and/or more important non-replicated data. The valuation of specific data may also change due to one or more events. For example, if the data management module 240 determines or receives an input indicating that the braking system of the vehicle 202 is malfunctioning, the data evaluation component 242 determines that historical information, and information going forward about the brakes (at least until the braking system stops malfunctioning) is more important than other data.)”.
Claim 9, the combination teaches the claim, wherein Natanzon teaches “The in-vehicle recording apparatus according to claim 8, wherein the recording processing execution apparatus is further configured to delete from the storage apparatus, in the deletion processing, a piece of vehicle situation data for which a period that has elapsed since the time point at which the vehicle situation data has been acquired exceeds a holding period defined in advance, among pieces of vehicle situation data associated with an event other than the event corresponding to the satisfied deletion trigger condition ([Col. 6, Lines 57-67] According to one or more embodiments of the present invention, the valuation can depend on the age of the data, for example, deleting older data (e.g., data with earlier timestamps) before newer data (e.g., data with later timestamps). In an example scenario, data which has been replicated in the data recorder storage platform 105 is deleted first, followed by non-replicated data which is older and/or less important than other newer and/or more important non-replicated data. The valuation of specific data may also change due to one or more events. For example, if the data management module 240 determines or receives an input indicating that the braking system of the vehicle 202 is malfunctioning, the data evaluation component 242 determines that historical information, and information going forward about the brakes (at least until the braking system stops malfunctioning) is more important than other data.)”.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Natanzon in view of Nguyen in further view of Terada (Pub. No. US 2021/0180987)
Claim 3, the combination may not explicitly teach the limitations.
Terada teaches “the in-vehicle recording apparatus according to claim 1, wherein the recording processing execution apparatus is configured to detect a connection state of a switch, which is configured to be changed from an OFF state to an ON state when a driver of the vehicle starts driving of the vehicle, and be changed from the ON state to the OFF state when the driver of the vehicle finishes the driving of the vehicle, and wherein the recording processing execution apparatus is configured to execute the deletion processing by determining that the deletion condition is satisfied when, in addition to the deletion trigger condition, a first switch condition that the connection state of the switch is the OFF state is satisfied ([0100] Here, as an example, all the map data in the memory 80 is deleted at least when the travelling power source is turned off. The traveling power source here is a power source for the vehicle to travel, and refers to an ignition power source when the vehicle is a gasoline vehicle. When the vehicle is an electric vehicle or a hybrid vehicle, it refers to the system main relay.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Terada with the teachings of Natanzon, Nguyen in order to provide a system that teaches when to perform deletion condition processing. The motivation for applying Terada teaching with Natanzon, Nguyen teaching is to provide a system that allows for removal of irrelevant data, thus saving storage space. Natanzon, Nguyen, Terada are analogous art directed towards recording based technology. Together Natanzon, Nguyen, Terada teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Terada with the teachings of Natanzon, Nguyen by known methods and gained expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199